Citation Nr: 0713277	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of right 
proximal humerus osteochondroma excision with right 
circumflex neuropathy, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1974 to 
September 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2004 the veteran withdrew her request for a Board 
hearing.  In an April 2007 brief, the veteran's 
representative appeared to raise a claim for total disability 
rating based on individual unemployability and the Board 
hereby refers this matter to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected right shoulder disorder is 
characterized by marked limitation of motion with pain, 
weakness, and crepitus; no significant neuropathy is shown.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for residuals of right 
proximal humerus osteochondroma excision with right 
circumflex neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7; 4.71a, Diagnostic Codes 5003-
5200 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in June 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim of entitlement to an increased rating, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the January 2004 
rating decision on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the June 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor her representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected right shoulder disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
 
The veteran's service-connected right shoulder has been rated 
by the RO under the provisions of Diagnostic Codes 5015, 
8512, 8710, 8712.  Diagnostic Code 5015 provides that benign 
new growths of the bones are to be rated on limitation of 
motion of affected parts, as arthritis degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5015.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board initially notes that the veteran is right handed.  
See 38 C.F.R. § 4.69 [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

The Schedule provides for the following ratings for paralysis 
of the upper radicular group (fifth and sixth cervicals) 
under Diagnostic Code 8510, and also under Codes 8610 and 
8710 when the paralysis is specifically identified as 
neuritis or neuralgia, respectively: a minimum rating of 20 
percent for the upper extremity, irrespective of whether it 
is the major (dominant) or minor upper extremity, when the 
paralysis is incomplete and mild; ratings of 40 for the major 
extremity, when the paralysis is incomplete and moderate; 
ratings of 50 percent for the major extremity, when the 
paralysis is incomplete and severe; and maximum rating of 70 
percent, when the paralysis is complete and all shoulder and 
elbow movement has been lost, or is severely affected, but 
the hand and wrist movements are not affected.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510, 8610, 8710.  

Diagnostic Code 8512 provides the rating criteria for 
paralysis of the nerves of the lower radicular group, and 
therefore neuritis and neuralgia of those nerves.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.  Complete paralysis, with all 
intrinsic muscles of the major hand and some or all of 
flexors of the wrist and fingers paralyzed (substantial loss 
of use of hand), is evaluated as 70 percent for the major 
hand.  Severe incomplete paralysis of the major hand warrants 
a 50 percent rating; moderate incomplete paralysis of the 
major hand warrants a 40 percent rating; and mild incomplete 
paralysis of the major hand warrants a 20 percent rating.  38 
C.F.R. § 4.124a, Diagnostic Code 8512.  Code 8612 refers to 
neuritis of the lower radicular group nerves, and Code 8712 
refers to neuralgia of the lower radicular group nerves.

Other applicable diagnostic codes include Diagnostic Code 
5202.  Ratings for major extremity under Code 5202, indicate 
a 20 percent rating is warranted for either malunion of the 
shoulder with moderate deformity or recurrent dislocation of 
the shoulder at the scapulohumeral joint with infrequent 
episodes, and guarding of movement only at the shoulder 
level.  A 30 percent rating is warranted for either malunion 
of the shoulder with market deformity or recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent rating is warranted for fibrous union of the 
shoulder, a 60 percent rating is warranted for nonunion of 
the shoulder (false flail joint), and an 80 percent rating is 
for loss of head of shoulder (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  

By way of history, an August 1978 rating decision granted the 
veteran service connection for residuals of an excision of 
osteochondroma from her upper right arm during service.  She 
was assigned a 20 percent rating.  A December 1983 rating 
decision raised the rating to 40 percent based on findings 
that the veteran could not elevate the arm or abduct the arm 
above the shoulder level and was advised to engage in light 
employment.  

August 2003 x-rays revealed the veteran had severe 
osteoarthritis of the right shoulder with deformity of the 
glenoid.  She had osteophytes both in the glenoid and humeral 
head and had a grade 2 AC (acromioclavicular) separation.  
The diagnosis also showed possible fibrous dysplasia 
involving the upper portion of the right humerus.  A 
September 2003 VA examination indicated that the veteran was 
employed making custom seat covers and operated a sewing 
machine.  In the 1980s she was diagnosed with osteochondroma 
of the proximal right humerus and underwent an excision.  
During the last few years the veteran had a gradual loss of 
motion in the right shoulder and increasing pain at night, 
which interfered with sleep and daily activities.  The 
examiner noted the veteran was able to operate a sewing 
machine.  Physical examination found the veteran had 20 
degrees of abduction, 20 degrees of external rotation past 
neutral and had zero internal rotation.  There was no muscle 
atrophy or sensory loss.  The diagnosis was osteoarthritis of 
the right shoulder secondary to a developmental anomaly 
namely a solitary osteochondroma, which was excised 21 years 
earlier.  The cause of osteoarthritis is osteochondroma.  The 
examiner noted there was no objective evidence of neuropathy.  
It was advised that the veteran undergo an arthroplasty of 
the shoulder from which she could get pain relief and 
continue to work operating a sewing machine.  

A June 2005 VA examination in presenting the veteran's 
history as reported by the veteran noted the veteran owned 
her own business of auto upholstery but sold it a year 
earlier because she was unable to manage it because of her 
right shoulder pain and inability to use the right upper 
extremity for functional purposes.  The examiner found it 
noteworthy that the veteran was not getting treatment for her 
right shoulder problems although she reported extreme pain.  
The veteran had very limited range of motion of the right 
shoulder and very minimal use because any attempt to use the 
right upper extremity caused extreme pain.  Physical 
examination of the right shoulder found aggregate motions to 
be forward flexion to 60 degrees, abduction was 30 degrees 
and extension was 10 degrees.  Passive glenohumeral range of 
motion also was markedly decreased.  The examiner indicated 
that any motion of the right shoulder was very painful.  
There did not appear to be any joint effusion, there was no 
marked atrophy of the right deltoid but it appeared to be 
somewhat atrophic compared to the left side.  No significant 
sensory change was noted on the outside of the right deltoid.  
The examiner reported it was not possible to do motor 
strength because of pain, and the veteran did not have 
significant strength.  

Range of motion of the right elbow, wrist and fingers was 
normal.  The veteran had normal dexterity in the right hand.  
There was no sensitivity to touch noted on the right deltoid 
area.  The examiner found the veteran had partial circumflex 
femoral nerve injury, and while she did have weakness of the 
right deltoid in the past, the condition appears to have 
stabilized.  It was concluded that the veteran was unable to 
use her right upper extremity for any significant 
maneuvering, she was able to use her right upper extremity 
for some of the bimanual tasks.  The examiner opined that the 
veteran would not be able to work as she has extreme pain and 
any significant use of the upper right extremity would cause 
further loss of range of motion and inability to use the 
upper right extremity.  Accompanying x-rays reported 
degenerative change affecting the glenohumeral and AC joint.  

The medical evidence discussed above has not demonstrated 
that the veteran is entitled to a rating in excess of 40 
percent under Diagnostic Codes 5202, 8512, 8710 and 8712.  
The veteran does not meet the criteria for the next higher 
rating under Diagnostic Code 5202 as her right shoulder 
disorder is not indicative of humerus impairment manifested 
by loss of head, nonunion or fibrous union.  While August 
2003 x-rays showed possible fibrous dysplasia, the evidence 
did not suggest a fibrous union.  The evidence also has not 
shown that the veteran's right shoulder disorder rises to the 
level of severe incomplete paralysis to merit the next higher 
rating of 50 percent under Diagnostic Codes 8710, 8512 and 
8712.  The veteran's September 2003 VA examination showed no 
sensory loss and the examiner noted there was no objective 
evidence of neuropathy.  The June 2005 VA examination found 
normal range of motion of the right elbow, wrist and hand and 
there was normal dexterity in the right hand.  There was no 
significant sensory change noted on the outside of the 
deltoid area and the examiner indicated that the veteran's 
past weakness in the right deltoid area appears to have been 
stable.  

Diagnostic Codes 5003 for arthritis degenerative and 5201for 
limitation of arm motion need not be considered as the 
maximum rating allowable ratings under these codes is less 
than or equal to 40 percent, which is the rating the veteran 
currently is in receipt of.  As reported above, however, the 
VA examiner in June 2005 noted that the veteran essentially 
had no significant use of her right upper extremity. The 
Board finds that this functional impairment is analogous to 
unfavorable ankylosis under Code 5200 and thus warrants a 50 
percent evaluation. The benefit of the doubt is resolved in 
the veteran's favor. 

 
ORDER

Entitlement to a 50 percent rating for residuals of right 
proximal humerus osteochondroma excision with right 
circumflex neuropathy is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


